
	
		I
		111th CONGRESS
		1st Session
		H. R. 2010
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Moran of Virginia
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to allow States to
		  regulate tow truck operations.
	
	
		1.Short titleThis Act may be cited as the State
			 and Local Predatory Towing Enforcement Act.
		2.Regulation of tow
			 truck operatorsSection
			 14501(c)(2)(C) of title 49, United States Code, is amended by striking
			 the price of and all that follows through transportation
			 is and inserting the regulation of tow truck
			 operations.
		
